Case 0:18-cv-61984-RKA Document 146-3 Entered on FLSD Docket 10/03/2019 Page 1 of 7



                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO. 0:18-CV-61984-FAM


    POLLY BASSETT,

           Plaintiff,

    v.

    WAL-MART STORES EAST, L.P.,

           Defendant.


               REQUEST FOR PRODUCTION OF DOCUMENTS AND THINGS
                  FROM DEFENDANT, WAL-MART STORES EAST, L.P.

          The Plaintiff, POLLY BASSETT, by and through undersigned counsel, and pursuant to

   applicable Rules of Civil Procedure requests the Defendant, WAL-MART STORES EAST, L.P.,

   to produce copies of the following within the time and manner prescribed by Fed. R. Civ. P. 34 at

   the offices of Tucker Law, 200 SE 6th Street, Suite 405, Fort Lauderdale, FL 33301.

                               INSTRUCTIONS AND DEFINITIONS

          A.      If any designated document was, but is no longer in your possession or subject to

   your control, state what disposition was made of each such document.

          B.      These requests include the production of all non-identical copies, including drafts

   and copies upon which notes have been made.

          C.      These requests include the production of all computer or electronically generated

   matter or information of any kind, whether or not currently existing in printed form, including that

   generated by an electronic mail system or otherwise.

          D.      To the extent that any request is objected to, set forth in detail all reasons for said

   objection in the manner prescribed by the applicable rules. If you object in part to any Request,

                                               Page 1 of 7
Case 0:18-cv-61984-RKA Document 146-3 Entered on FLSD Docket 10/03/2019 Page 2 of 7



   produce all documents included in the remainder of such Request.

          E.      If you claim privilege(s) as grounds for failing to produce any document herein

   requested, describe the factual basis for the claim of privilege in sufficient detail so as to permit

   the court to adjudicate the validity of that claim. In addition, for each document withheld on a

   claim of privilege set forth the following information:

                 i.          the name of sender(s);

                ii.          the name of author(s);

               iii.          the name(s) of the person(s) to whom copies were sent or by whom they

                             were at any time received;

               iv.           the job title of every person named in (i), (ii) and (iii) above;

                v.           date of document;

               vi.           nature of document (e.g., letter, memorandum, telegram, etc.); and

               vii.          a brief description of the subject matter of the document.

          F.          “Communication(s)”       includes    any     oral   utterance    made,     heard   or

   overheard, whether in person or by telephone or otherwise, as well as every

   document and other mode of intentionally conveyed meaning.

          G.          “Document” shall mean the original and all drafts and all copies, including copies

   with notations or marks not found on the original, of any writing or printed, graphic or electronic

   materials of any nature whatsoever, including, but not limited to, records, reports, memoranda,

   notes, calendar or diary entries, letters, envelopes, telegrams, telexes, e-mails, electronic mail

   messages, telephone bills, checks, other written communications, messages (including, but not

   limited to, reports of telephone conversations and conferences), studies, summaries, tabulations,

   analysis, printed matter, minutes, photographs, tapes, tape recordings, correspondence, financial



                                                  Page 2 of 7
Case 0:18-cv-61984-RKA Document 146-3 Entered on FLSD Docket 10/03/2019 Page 3 of 7



   statements, worksheets, other communications, contracts, agreements, other official documents

   and legal instruments, journals, manuals, technical releases, employment applications and

   agreements, orders, statements, bills, receipts, vouchers, notebooks, data sheets and records kept

   by any other means. In all cases where originals and/or non-identical copies are not available, the

   term “document” also means identical copies of original documents and copies of non-identical

   copies.

             H.     “Related to”, “relate to”, and “relating to” are defined as having

   any relationship or connection to, concerning, being connected to, commenting on, responding to,

   containing, evidencing, showing, memorializing, describing, analyzing, reflecting, pertaining to,

   compromising, constituting, identifying, discussing or otherwise establishing a reasonable, logical

   or causal connection.

             I.    “Complaint” and “claims” refer to the Complaint and any amendments thereto filed

   by Plaintiffs in this action.

             J.    “Answer” means Defendant’s Answer filed to the Complaint.

             K.    Unless otherwise stated, a defined term (as indicated by initial capitalization, e.g.,

   the “Agreement”) shall refer to those terms as defined by Plaintiff in his Complaint.

             L.    “And/or” means the inclusion of all possible combinations of the associated terms

   ‘and’ and ‘or’, in all forms.




                                                Page 3 of 7
Case 0:18-cv-61984-RKA Document 146-3 Entered on FLSD Docket 10/03/2019 Page 4 of 7



                                                REQUESTS

           1.        All documents identified in or relied upon in preparing answers to Interrogatories

   in this matter.

           2.        Without limiting the scope of the foregoing, all documents relating and/or referring

   to the facts, events or circumstances that are addressed in the Complaint or the Answer.

           3.        Without limiting the scope of the foregoing, all documents related to any and/or all

   communications between Defendant and Plaintiff.

           4.        Any and all documents relating to any communications between Defendant and any

   third party regarding the averments set forth in the Complaint.

           5.        Copies of Defendant’s policies of insurance in force at the time of the occurrence

   or polices under which the Defendant was covered at the time of the incident.

           6.        Copies of any and all incident or accident reports prepared in response to the

   accident.

           7.        Any and all incident/accident reports for accidents during the two years preceding

   this accident that have occurred in the same general location and which are of the same general

   type of accident as the accident complained of in the within suit.

           8.        Any and all maintenance and/or cleaning or inspection records during the one week

   preceding this accident for the particular area of the store/premises/building involved in the within

   accident.

           9.        Any and all safety manuals, safety brochures, training films or manuals, pamphlets,

   posters, films or their transcript bearing upon safety, customer safety, cleanliness and maintenance

   of the area where the accident occurred.




                                                 Page 4 of 7
Case 0:18-cv-61984-RKA Document 146-3 Entered on FLSD Docket 10/03/2019 Page 5 of 7



          10.     Any and all letters, complaints, telephonic messages etc., concerning the condition

   of the area where the Plaintiff fell during the one year preceding this accident and the one year

   subsequent to this accident.

          11.     All documents that reflect the periodic inspection process on the day of the incident

   which is the subject matter of this lawsuit.

          12.     Any and all payments that you intend to introduce as evidence at trial.

          13.     Any and all statements of the Plaintiff and/or Plaintiff’s agents.

          14.     Any and all documents that reflect the store layout of the Premises on the day of

   the incident, including store layout map(s) and aisle layout map(s).

          15.     Any and all documents that reflect the store layout of the Premises presently,

   including store layout map(s) and aisle layout map(s).

          16.     Any and all documents that reflect the store camera layout map(s) of the Premises

   on the day of the incident.

          17.     Any and all documents that reflect the store camera layout map(s) of the Premises

   presently.

          18.     Any and all photographs, movies, charts, and other documentary evidence of the

   scene, parties, or vehicles involved in or pertaining to the subject accident, occurrences, or issues

   in this case, including without limitation taken in connection with the accident identified in the

   Complaint.

          19.     Any and all photographs and/or movies of the Plaintiff resulting from surveillance

   and/or investigation of Plaintiff.

          20.     Any and all video footage of the premises on the date of the accident.




                                                  Page 5 of 7
Case 0:18-cv-61984-RKA Document 146-3 Entered on FLSD Docket 10/03/2019 Page 6 of 7



          21.     Any and all contracts involving maintenance reflecting a contract involving Wal-

   Mart Stores, Inc.

          22.     Each and every lease agreement, maintenance agreement, and security agreement

   in force on the date of the incident found in the Complaint relating to the subject Premises that

   WALMART, INC. and/or WAL-MART STORES EAST, L.P. was a contracting party including

   roof maintenance agreements, floor maintenance agreements, any other maintenance contracts at

   the Premises, and security agreements.

          ** Note: If any objection to the production of any of the above mentioned requests are
   based on a privilege, please provide a detailed privilege log.

                                                       Respectfully submitted,
   Dated: September 26, 2018
                                                       By: s/Matthew Sean Tucker
                                                       Matthew Sean Tucker
                                                       Florida Bar No. 90047
                                                       Tucker Law®
                                                       200 SE 6TH Street, Suite 405
                                                       Fort Lauderdale, FL 33301
                                                       Telephone: (954) 204-0444
                                                       Facsimile: (954) 358-4946
                                                       Matt@TuckerUp.com
                                                       Attorney for Plaintiff(s)




                                             Page 6 of 7
Case 0:18-cv-61984-RKA Document 146-3 Entered on FLSD Docket 10/03/2019 Page 7 of 7



                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was emailed to the

   this September 26, 2018 to all counsel of record identified on the Service List below.

                                                        By: s/Matthew Sean Tucker

   Service List:
   Annalisa Gutierrez, Esq.
   Gilda M. Chavez, Esq.
   Jerry D. Hamilton, Esq.
   Hamilton, Miller & Birthisel, LLP
   150 Southeast Second Avenue, Suite 1200
   Miami, FL 33131
   agutierrez@hamiltonmillerlaw.com
   gchavez@hamiltonmillerlaw.com
   jhamilton@hamiltonmillerlaw.com




                                              Page 7 of 7
